Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered November 14, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
*892It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]), defendant contends that County Court erred in denying his suppression motion. Contrary to the contention of defendant, his comprehensive waiver of the right to appeal encompasses that contention (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Canty, 23 AD3d 1066 [2005]; People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]). In any event, we conclude that the court properly denied defendant’s suppression motion. The vehicle in which defendant was a passenger was lawfully stopped for a traffic infraction (see People v Robinson, 97 NY2d 341, 348 [2001], citing Whren v United States, 517 US 806 [1996]), and defendant was lawfully detained based upon information obtained by the authorities from, inter alia, a confidential informant who permitted the police to listen to his telephone conversations with the drug transporter in whose vehicle defendant was a passenger (see generally People v Rodriguez, 52 NY2d 483, 488-489 [1981]). Also contrary to the contention of defendant, he validly waived his Miranda rights prior to making incriminating statements. Although defendant was not questioned about the crime at issue herein for several hours after he waived his Miranda rights, he remained in continuous custody, and thus the police were not required to readminister Miranda warnings (see People v Tobias, 273 AD2d 925 [2000], lv denied 95 NY2d 908 [2000]; see also People v Johnson, 219 AD2d 776 [1995]; People v Evans, 162 AD2d 702 [1990], lv denied 76 NY2d 856 [1990]). Finally, we have reviewed the contention of defendant in his pro se supplemental brief and conclude that it lacks merit. Present—Hurlbutt, J.P., Scudder, Gorski and Smith, JJ.